TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00330-CR



                              Gregory Harold Oakes, Appellant

                                                v.

                                 The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 68602, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                           MEMORANDUM OPINION

PER CURIAM

               Gregory Harold Oakes plead guilty to the offense of possession of five pounds or

less but more than four ounces of marijuana in a drug-free zone, and the trial court sentenced him

to five years’ imprisonment. See Tex. Health & Safety Code Ann. § 481.121 (West 2010). This

appeal followed. Appellant’s appointed counsel, Mr. W.W. Torrey, has filed a motion to withdraw

accompanied by a brief concluding that this appeal is frivolous and without merit. See Anders

v. California, 386 U.S. 738 (1967). However, before counsel filed his Anders brief, he was elected

the District Attorney of Milam County, and his term commenced effective January 1, 2013. In

similar cases involving Mr. Torrey, this Court has abated the appeal and remanded the cause to the

trial court for consideration of whether counsel should be allowed to withdraw.1


       1
         See Parker v. State, No. 03-12-00540-CR, 2013 Tex. App. LEXIS 1587, at *1-2
(Tex. App.—Austin Feb. 20, 2013, no pet. h.) (per curiam) (not designated for publication);
               We will do the same here. If the district court determines that good cause exists to

relieve counsel of his duties and replace him with substitute counsel, the district court shall permit

counsel to withdraw and promptly appoint substitute counsel for the appeal of this cause. A copy

of the court’s order appointing substitute counsel and the court’s order granting counsel’s withdrawal

shall be forwarded to this Court no later than March 28, 2013.

               The Anders brief that Mr. Torrey submitted has been marked “received” but will

not be filed until such time as substitute counsel files the required certificate of compliance with

the newly enacted Rule 9.4 regarding the length of briefs. See Tex. R. App. P. 9.4(i)(3). Within

thirty days of appointment, substitute counsel shall file an amended brief with the Rule 9.4

certification and such other amendments as new counsel deems appropriate.




Before Justices Puryear, Pemberton and Rose

Abated

Filed: March 13, 2013

Do Not Publish




Williamson v. State, No. 03-12-00672-CR, 2013 Tex. App. LEXIS 811, at *1-2 (Tex. App.—Austin
Jan. 25, 2013, no pet. h.) (not designated for publication); Smalls v. State, No. 03-12-00241-CR,
2013 Tex. App. LEXIS 729, at *1-2 (Tex. App.—Austin Jan. 25, 2013, no pet. h.) (not designated
for publication).


                                                  2